Title: John Adams to Abigail Adams, 4 February 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia Feb. 4. 1794
          
          The Mail of Yesterday brought me, a rich Treasure in your kind Letters of the 18. 24 and 25th of January— Ice in the Rivers or Snow or some other Obstructions on the Roads have delay’d the Conveyance of some of them and occasioned their Arrival all together.
          
          
          
          Columbus and Barneveld were both written with Elegance and Spirit and the poor Wretches who so justly fell under their Lashes were never before nor Since so exemplarily and so justly punished.
          I hope my old Friend, will never meet the Fate of another Preacher of Egalite, who was I fear almost as sincere as himself. By The Law of Nature, all Men are Men and not Angells—Men and not Lyons—Men and not Whales Men and not Eagles—That is they are all of the same Species. And this is the most that the Equality of Nature amounts to But Man differs by Nature from Man, almost as much as Man from Beast. The Equality of Nature is Moral and Political only and means that all Men are independent. But a Physical Inequality, an Intellectual Inequality of the most serious kind is established unchangeably by the Author of Nature— And Society has a Right to establish any other Inequalities it may judge necessary for its good.
          The Precept however Do as you would be done by implys an Equality which is the real Equality of Nature and Christianity, and has been known and understood in all Ages before the Lt. G. of Massachusetts made the discovery in January 1784.
          I am pleased to hear that the Court appointed again their late state Attorney.— Mr Dalton called on me a few Weeks ago to communicate to me a great Secret. The President had the Evening before took him aside and enquired of him very particularly concerning the Vice Presidents Son at Boston: his Age, his Practice, his Character &c &c &c at the Same time making great Inquiries concerning Mr Parsons of Newbury Port— From all which Mr D. conjectured that Mr Gore was to be appointed Attorney Gen. of U. S. and J. Q. Adams Attorney for the District.— I was somewhat allarmed and was determined to Advize my son to refuse it, if it should be so, though I did not beleive it.— I would not advize Mr J. Q. A. to play at small Games in the Executive of U. S.— I had much rather he should be State Attorney for Suffolk. Let him read Cicero & Demosthenes, much more eloquent than Madison & smith.
          The rascally Lie about the Duke of York in a Cage at Paris and Toulon and all the English Fleet in the Hands of the Republick was fabricated on purpose to gull the Gudgeons and it completely Succeeded to my infinite mortifications. An Attempt was made to get me to read the red hot Lie in Senate in order to throw them into as foolish a Confusion as that below them: but I was too Old to be

taken in, at least by so gross an Artifice, the falshood of which was to me palpable.
          You Apologize for the length of your Letters and I ought to excuse the shortness and Emptiness of mine. Yours give me more entertainment than all the speeches I hear. There is more good Thoughts, fine strokes and Mother Wit in them than I hear in the whole Week. An Ounce of Mother Wit is worth a Pound of Clergy— and I rejoice that one of my Children at least has an Abundance of not only Mother Wit, but his Mothers Wit— It is one of the most amiable and striking Traits in his Compositions— It appeared in all its Glory & severity in Barneveld.
          If the Rogue has any Family Pride, it is all derived from the Same source. His Pa renounces and abjures every Trace of it. He has Curosity to know his descent and Comfort in the Knowledge that his Ancestors on both sides for several Generations have been innocent— But no Pride in this— Pomp Splendor, Office Title, Power, Riches are the sources of Pride, but even these are not excuse for Pride— The Virtues & Talents of Ancestors, should be considered as Examples and solem Trusts and Produce Meekness Modesty and Humity, least they should not be imitated & equelled. Mortification & Humiliation can be the only legitimate feelings of a Mind conscious that it falls short of its Ancestors in Merit.
          I must Stop. / yours affectionately
          
            John Adams
          
        